Name: Commission Regulation (EC) No 2352/94 of 29 September 1994 increasing the tariff quota for 1994 and laying down an additional period during the fourth quarter for submitting applications for import licences for bananas in respect of that year
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade;  plant product
 Date Published: nan

 30 . 9. 94 No L 254/61Official Journal of the European Communities COMMISSION REGULATION (EC) No 2352/94 of 29 September 1994 increasing the tariff quota for 1994 and laying down an additional period during the fourth quarter for submitting applications for import licences for bananas in respect of that year HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EC) No 3518/93 (2), and in particular Articles 18 ( 1 ) and 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 1 299/94 (4), lays down detailed rules for the application of the arrange ­ ments for importing bananas into the Community ; Whereas Article 18 of Regulation (EEC) No 404/93 provides for an increase in the annual tariff quota of 2 000 000 tonnes (net weight) in line with the demand for bananas in the Community as determined by a forecast supply balance ; whereas latter shows the need for an increase in the tariff quota for 1994 ; Whereas that increase in the tariff quota for 1994 calls for a new period to be set for the submission of applications and the issuing of import licences for bananas during the fourth quarter ; whereas operators should also be given the possibility, during that period, of submitting licence applications for the reallocation of quantities covered by licences which have not been used ; Whereas, in the case of operators in categories A, B and C, additional import licence applications to be submitted in respect of the tariff quota in October 1994 cannot cover a quantity greater than the difference between the annual quantity allocated to the operator as revised follo ­ wing the adjustment in the corrective coefficients in accordance with Commission Regulations (EC) No 2350/94 0 and (EC) No 2351 /94 (6) and the sum of the quantities covered by licences issued for 1994 ; Whereas this Regulation , should enter into force immedi ­ ately in order to permit additional licence applications to be submitted in respect of 1994 ; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, Article 1 The tariff quota for imports of third-country bananas and non-traditional ACP bananas provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 shall be 2 118 000 tonnes for 1994. Article 2 1 . During the fourth quarter of 1994, import licence applications in respect of the tariff quota shall be submitted by operators to the competent authorities of the Member State in which they submitted their registra ­ tion applications as provided for in Article 4 of Regula ­ tion (EEC) No 1442/93 during the period 10 to 14 October 1994. 2. During the same period, the operators may also submit licence applications under the tariff quota in respect of 1994 for the re-allocation of quantities covered by licences not used, in accordance with Article 10 (3) of Regulation (EEC) No 1442/93 . The Member States shall notify the Commission by 20 October 1994 of the quantities covered by licence appli ­ cations and, separately, of the quantities covered by appli ­ cations for the re-allocation of unused quantities. 3 . Import licences shall be issued by 31 October 1994 at the latest. 4. Import licences and re-allocation licences shall expire on 9 January 1995. Article 3 Pursuant to this Regulation, individual operators' import licence applications cannot cover a quantity greater than the difference between the quantity definitively allocated to each operator in respect of 1994 pursuant to Article 6 of Regulation (EEC) No 1442/93 and the sum of the quantities covered by import licences issued previously for 1994. Import licence applications shall be accompa ­ nied by a copy of the import licence(s) issued to the operator in respect of the quarters in question . (') OJ No L 47, 25. 2. 1993, p. 1 . 0 OJ No L 320, 22. 12. 1993, p . 15. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (3) OJ No L 142, 12. 6. 1993, p. 6. (4) OJ No L 141 , 4. 6 . 1994, p. 38 . (*) See page 59 of this Official Journal . if) See page 60 of this Official Journal . No L 254/62 Official Journal of the European Communities 30 . 9. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1994. For the Commission Reni STEICHEN Member of the Commission